Citation Nr: 1715088	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to higher initial ratings for coronary artery disease, evaluated as 10 percent disabling from September 17, 2004, 30 percent disabling from April 2, 2009, and 60 percent disabling from June 24, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to November 1967, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO granted service connection and a 10 percent rating for coronary artery disease, effective September 17, 2004.

In January 2013, while the Veteran's appeal was pending, the RO increased the rating for coronary artery disease to 60 percent, effective June 24, 2011.  In February 2015, the RO further increased the rating to 30 percent, effective April 2, 2009, to June 23, 2011.

In submissions dated in April and September 2011, the Veteran indicated that he wanted to have a Board hearing.  However, he checked a box on a March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) indicating that he no longer wished to have such a hearing.  As such, the prior requests for hearing have been deemed withdrawn.  38 C.F.R. § 20.704(e).

In September 2015, the Board expanded the Veteran's appeal to include the matter of his entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the case to Agency of Original Jurisdiction (AOJ) for additional development.  After taking further action, the AOJ denied the claims and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.





REMAND

The regulations governing the evaluation of cardiovascular disorders provide that even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (emphasis added).

Ordinarily, a laboratory determination of METs is done via exercise testing.  See 38 C.F.R. § 4.104, Note (2).  However, if that cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In the present case, the record reflects that the Veteran was examined in connection with the present appeal on two occasions; in June 2011 and December 2014.  None of the exceptions for METs testing appear to have been operative at the time of either examination.  There was no evidence that the measured left ventricular ejection fraction was 50 percent or less; no evidence of congestive heart failure; no evidence to permit the assignment of a 100 percent rating on another basis; and no evidence that exercise testing was medically contraindicated.  Under those circumstances, as outlined above, METs should have been determined via exercise testing.  Because that was not done, and because the Veteran is asserting, in effect, that the severity of his condition is not adequately reflected by the disability ratings that have thus far been assigned, a new examination is necessary, to include a retrospective opinion as to the severity of the Veteran's condition since September 17, 2004, if feasible.


With respect to the Veteran's entitlement to a TDIU, the Board notes that, in addition to coronary artery disease, he is also service connected for right knee disability (status post lateral and medial meniscectomy with degenerative arthritis). The knee has not been examined since March 2005 and the available evidence reveals little about its current impact on functions related to employment.  As such, the Board finds that an examination of the knee is warranted as well.

In November 2015, the AOJ provided the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a release for additional records from a Dr. M. (at Kaiser Permanente), as the Board had directed in its remand.  Thus far, the Veteran has not returned either of those forms.  Because the appeal must again be remanded, he should be afforded another opportunity to do so.

In this regard, the Veteran is reminded that VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, recon. denied, 1 Vet. App. 406 (1991) (per curiam).  If he is to have a reasonable opportunity to prevail on his claims, he must respond with specificity to VA's requests for additional information.  Otherwise, his claim may be denied.

Finally, the Board notes that records of the Veteran's VA treatment were last procured for association with the record on November 6, 2015, and are dated through December 31, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).



For the reasons stated, this case is REMANDED for the following actions:

1.  Provide the Veteran another VA Form 21-8940 and ask him to complete it.  If he returns the form, associated it with the record.

2.  Ask the Veteran to provide a release for additional, relevant records of treatment from Dr. M. (at Kaiser Permanente), and to identify, and provide appropriate release(s) for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal, to include any care providers who may have evidence pertaining to the evaluation or treatment of his service-connected right knee disability.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since December 31, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA cardiology examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.
Exercise testing should be conducted unless one of the exceptions specified by regulation applies (i.e., if the left ventricular ejection fraction has been measured and is 50 percent or less, if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or if exercise testing is otherwise medically contraindicated).  If exercise testing is not conducted based on one of these exceptions, this should be made clear.

The examiner should indicate whether dyspnea, fatigue, angina, dizziness, or syncope are produced at workloads of (1) three or less METs, (2) greater than three, but no greater than five METs, (3) greater than five, but no greater than seven METs, (4) greater than seven, but no greater than ten METs, or (5) greater than ten METs.

If one of the exceptions specified by regulation applies such that exercise testing is not performed, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should indicate whether the Veteran's cardiac condition requires continuous medication; whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; whether there is evidence of chronic congestive heart failure; whether there is evidence of acute congestive heart failure within the last year and, if so, whether there was more than one episode; and whether there is any left ventricular dysfunction and, if so, whether the ejection fraction is (a) less than 30 percent, (b) 30 to 50 percent, or (c) more than 50 percent.

The examiner should also provide a retrospective opinion as to the severity of the Veteran's cardiac condition since September 17, 2004, if feasible.  In so doing, the examiner should undertake a longitudinal review of the record, including evidence reflecting that the Veteran suffered an acute anterior wall myocardial infarction in February 2002; that he thereafter presented for VA treatment in February and March 2009 with complaints of intermittent chest pain, shortness of breath, and diaphoresis associated with exertion over the last month, with a history of three episodes of angina over a three-month period and atypical chest pain on and off for the past year; that left ventricular hypertrophy was identified on echocardiogram in April 2009, with an estimated ejection fraction of greater than 60 percent; and that he underwent percutaneous coronary intervention with implantation of stents for right coronary artery stenosis in October 2009.

In providing the retrospective opinion, the examiner should estimate the Veteran's METs since September 17, 2004, if feasible, and provide an opinion based on all available information, including current METs testing, as to the likelihood that the interview-based METs estimates provided on VA examination in June 2011 and December 2014 are meaningful and accurate estimates of the Veteran's functioning during those time frames.

The examiner should also provide a full description of the extent to which the Veteran's cardiac condition has affected functions related to active and sedentary employment since February 17, 2004.

A complete rationale for all opinions must be provided.

5.  Arrange to have the Veteran scheduled for a VA examination of his right knee.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected right knee disability.

The examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of the right knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the Veteran has symptomatic or removed semilunar cartilage; whether he has frequent episodes of locking in the right knee; and whether his disability is manifested by effusion into the joint.

The examiner should also conduct range of motion studies on the right knee, to include in active and passive motion, and weight-bearing and non-weightbearing.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.
After reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also provide a full description of the extent to which the Veteran's right knee disability affects functions related to active and sedentary employment.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

